MEMORANDUM OPINION
BUSSEY, Judge.
Clark L. Campbell was tried and convicted in the Municipal Criminal Court of the City of Oklahoma City, for the offense of Driving While Under the Influence of Intoxicating Liquor. He was tried by the court, found guilty, and a timely appeal has been perfected to this Court.
This case must be reversed and remanded, for it clearly appears that Plaintiff in Error, and defendant below, filed a Demand for Jury Trial, and the same was overruled by the trial court. In accordance with Evans v. Lambert, Okl.Cr., 418 P.2d 217 and Jones v, Lambert, Okl.Cr., 418 P.2d 219, this case is reversed and remanded for a jury trial. Reversed and remanded for a jury trial.
BRETT, J., and NIX, P. J., concur.